89 F.3d 824
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Walter R. SIMPSON, Jr., Plaintiff, Appellant,v.George A. VOSE, Jr., et al., Defendants, Appellees.
No. 95-2110.
United States Court of Appeals, First Circuit.
June 24, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND [Hon.  Ronald R. Lagueux, U.S. District Judge ]
Walter R. Simpson, Jr. on brief pro se.
Michael B. Grant, Senior Legal Counsel, Rhode Island Department of Corrections, on brief for appellees.
D.R.I.
AFFIRMED.
Before SELYA, CYR and LYNCH, Circuit Judges.
Per Curiam.


1
We affirm the judgment substantially for the reasons recited in the magistrate-judge's report dated August 11, 1995.   See also Figueroa v. Vose, 81 F.3d 147, 1996 WL 136891 (1st Cir.1996) (per curiam) (table).   Inasmuch as plaintiff did not incur any loss of good-time credits, we voice no opinion as to whether such a sanction might give rise to a liberty interest under Sandin v. Conner, 115 S.Ct. 2293 (1995).


2
Affirmed. See Loc.  R. 27.1.